Citation Nr: 1617118	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral diaphragmatic insufficiency, claimed as secondary to phrenic nerve palsy or Guillain Barre Syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968.  He also served in the Navy Reserves, including a period of active duty for training (ACDUTRA) from February 21, 1999, to March 5, 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In September 2015, the Board requested a Veterans Health Administration (VHA) opinion; an opinion was received thereafter.  In November 2015, the Veteran was sent a copy of the opinion and given 60 days to submit any additional evidence or argument.  In February 2016, the Veteran was sent another copy of the opinion, this time signed, and given 60 days to submit any additional evidence or argument.  The Veteran's representative submitted a March 2016 correspondence, in which the representative denied having any further argument or evidence to submit, and directed the Board's attention to a December 2015 correspondence from the Veteran, in which the Veteran indicated he had no further argument or evidence to submit, requesting that the Board immediately proceed with adjudication of the appeal.  Thus, the matter is properly before the Board for appellate consideration.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 


FINDING OF FACT

The Veteran's bilateral diaphragmatic insufficiency was not caused by vaccinations.  



CONCLUSION OF LAW

Bilateral diaphragmatic insufficiency was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran with notice in December 2008, prior to the initial decision on the claims in February 2010.  The letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.  Therefore, the duty to notify has been met.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  The Veteran and his attorney have not identified any additional available, outstanding records pertinent to his disorder.  The Veteran was afforded a January 2016 VHA opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VHA opinion is adequate.  The opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file.  It reflects consideration all of the pertinent evidence of record and is supported with a complete rationale, including a consideration of relevant medical literature.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term active military, naval, or air service includes the following:  active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as active military, naval, or air service, and the appellant would not qualify as a veteran for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

In the instant case, the Veteran claims that he developed bilateral diaphragmatic paralysis secondary to brachial neuritis or Guillain Barre Syndrome after he received influenza vaccinations in September 1998 and in March 1999, during a period of ACDUTRA.  In his November 2010 notice of disagreement, the Veteran specifically argued that his bilateral diaphragmatic paralysis had onset following the second influenza vaccination administered in March 1999.  The Veteran argued that the medical professional administering the vaccination did not realize that the Veteran had already received the vaccination in September 1998.  In a January 2006 VA treatment record, the Veteran reported he incurred diaphragmatic paralysis when he had a bad reaction to flu virus.

The Veteran received influenza vaccinations in September 1998 and March 1999.  Later in March 1999, the Veteran developed significant respiratory muscle weakness and difficulty with breathing.  Fluoroscopic examination of the diaphragms revealed that the Veteran's diaphragms were barely moving, and the Veteran was diagnosed with Guillain Barre Syndrome and bilateral paralysis of the diaphragms.  Further tests were conducted, and the ultimate diagnosis was brachial neuritis or Guillain Barre Syndrome. 

In support of his claim, the Veteran has submitted various medical articles.  For instance, of record is a December 1998 article from the New England Journal of Medicine, entitled Influenza Vaccination and the Guillain Barre Syndrome.  In this article, the authors noted that in about two thirds of cases, Guillain Barre Syndrome is provoked by an acute infectious illness.  However, the authors noted that a predisposed patient may have a minimally increased risk of the Guillain Barre Syndrome after immunization against strains of influenza and after exposure to the infection itself.  The Veteran also submitted internet articles from various sources, including the Center for Disease Control and Prevention, that discuss the incidence of Guillain Barre Syndrome after having the flu or provide statistics that indicate a potential causal relationship between the influenza vaccination and Guillain Barre Syndrome.    

Multiple medical opinions have been rendered over the course of the appeal period.  In a December 2009 VA examination report, the examiner noted review of the claims file and opined that the bilateral diaphragmatic insufficiency secondary to phrenic nerve palsy was less likely as not caused by or a result of the influenza vaccination received in "February 1999."  The examiner noted that the Veteran's symptoms occurred one month after he received the vaccine, and it was likely that the symptoms would have occurred closer to the time of the injection.  The examiner also indicated that the chances of getting the syndrome after the influenza vaccination are "one in a million."  This opinion is inadequate as it does not address the March 1999 vaccination nor discuss the December 1998 medical article from the New England Journal of Medicine.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that an opinion must be based upon relevant facts).  

A December 2010 private medical opinion report was submitted.  The Veteran's treating physician opined that the diaphragmatic palsy secondary to Guillain Barre Syndrome was caused by an influenza vaccination.  This opinion is also inadequate as it does not provide any accompanying rationale.  See Nieves-Rodriguez, 22 Vet. App. at 301 (noting that a medical examination report or opinion must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  

A February 2011 opinion report from a private physician was submitted.  The Veteran's treating neurologist noted that he had treated the Veteran since the Veteran's initial hospitalization for his diaphragm paralysis in March 1999 and opined that it was more likely than not that there was a relationship between the Veteran's incidence of Guillain Barre and his March 1999 influenza vaccination.  In support of this opinion, he cited to a Review of the Center for Disease Control and Prevention data for the 1999-2000 flu season, which established that no data was collected regarding the development of one or both conditions.  "This is in obvious contradistinction to the New York State initiative for the 2009-2010 flu season that required recording of all cases of Guillain Barre in relation to the H1N1 flu vaccine.  The relative risk may be small but there is a definite risk."  The private neurologist also cited to his review of case reports that concluded that the incidence of Guillain Barre in relation to the flu vaccine is more than would be expected by chance alone.  The private neurologist noted that there was no objective data presented in the December 2009 VA examination report that would support less than a 50 percent relationship between the Veteran's bilateral diaphragm insufficiency due to phrenic nerve palsy or Guillain Barre Syndrome.  The private neurologist then stated that, even assuming the December 2009 VA opinion that Guillain Barre Syndrome after influenza vaccine was a "one in a million" chance, the Veteran's condition was more than could be explained by coincidence alone.  This etiological opinion is inadequate as there was no review of the claims file, including relevant facts, and the explanation was unclear and did not address the lapse in time between the second vaccination and the hospitalization.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).

VA treatment records also document the Veteran's diagnosis of diaphragmatic paralysis.  In the diagnostic portion of the records, the Veteran is listed as having diaphragmatic paralysis secondary to influenza vaccination.  However, these records do not provide any rationale or substantiating argument to support this contention, other than a potential temporal relationship between the onset of the Veteran's condition and the receiving of the influenza vaccination in March 1999.  See Nieves-Rodriguez, 22 Vet. App. at 301; Stefl, 21 Vet. App. at 125.

A January 2016 VHA opinion was provided shortly thereafter.  After reviewing the medical literature and the Veteran's claims file, the examiner concluded that it was less likely as not that the Veteran's diaphragmatic paralysis was causally or etiologically related to the influenza vaccinations received during ACDUTRA.  The examiner conceded that the temporal relation between the March 1999 vaccination and the onset of his symptoms was suggestive.  However, the examiner explained that multiples studies reported that the absolute risk of getting Guillain Barre Syndrome would be less than three cases after one million vaccinations.  Based on this statistic, the examiner found that there was less than a 50 percent probability that the Veteran's illness was caused by his influenza vaccinations during service.  

In support of his conclusion, the examiner additionally supplied a lengthy explanation of various causes of Guillain Barre Syndrome, noting that two thirds of patients report antecedent bacterial or viral illness prior to the onset of neurologic symptoms.  In one major study, previous diarrheal illness had occurred in 60 percent of patients with axonal Guillain Barre Syndrome.  Addressing the Veteran's submitted literature supporting a link between vaccinations and the onset of Guillain Barre Syndrome, the examiner noted that much of the information is anecdotal.  The examiner cited to a small but definable link between the 1976 swine flu vaccine and Guillain Barre Syndrome.  Studies of other vaccinations, however, did not show a significant relationship between these drugs and Guillain Barre Syndrome, or they were inconclusive.  Addressing the studies that suggested a temporal association between vaccinations and Guillain Barre Syndrome, the examiner noted that some of these studies found no supportive evidence for a causal relation but rather identified influenza as a risk factor.  Other studies, according to the examiner, limited the absolute risk to less than three excess cases after one million vaccinations.  The examiner last noted that the case reports regarding numerous medications or procedures were unclear as to any association between them and Guillain Barres Syndrome.  

The Board finds that service connection is not warranted.  Although there is an in-service incident of two vaccinations and a current disability, the most probative evidence of record demonstrates that the two are not related.  See 38 C.F.R. § 3.303.  The Board accords the 2016 VHA opinion is significant evidentiary weight, because it was based upon a comprehensive review of the record and the medical literature.  Furthermore, the examiner, a specialist in neurology, provided a thorough and clear explanation.  See Nieves-Rodriguez, 22 Vet. App. at 301.  Based on the VHA opinion, the Board finds that the preponderance of the evidence is against the Veteran's claim that his bilateral diaphragm paralysis due to phrenic nerve palsy or Guillain Barre Syndrome is due to influenza vaccinations during service.  

The Board has considered the Veteran's statements that his bilateral diaphragmatic paralysis is due to his in-service influenza vaccinations; the Board finds that his testimony is not competent in this regard.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the specific etiology of neurologic disorder such as a phrenic nerve palsy or Guillain Barre Syndrome, which are internal medical processes not capable of lay observation, is distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Regardless, the Veteran's lay assertions are outweighed by the VHA physician's statement that denies a relationship between his Guillain Barre Syndrome and the in-service influenza vaccinations.  That opinion is more probative as it is based upon medical expertise and a review of the relevant medical literature.  In summary, the most probative evidence of record is against the Veteran's claim of entitlement to service connection for bilateral diaphragmatic insufficiency.  There is no doubt to be resolved in this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral diaphragmatic insufficiency is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


